LAW.
For the doctrme of cu-cumstan 11 a 1 evidencein der,°videFost 225—290. l Hale, 455-471 2 Leach, 569. ?H 33k"~Ch" 31. § 32. 6 St", 499^^Chitty1 vol. 1. p. 563. Selfridge’s^í al, pamphlet aleo the Hon. C.D. Golden’s charge to the Jury, in Good Wam form,by Samp son'
His Honor, Judge Platt, observed, that the law upon t^e suMect 0f murdel was well settled. Murder was deJ refined to be the killing of a person in the peace of the peoP^6) with malice aforethought, either express or implied - and whether the prisoner was guilty of the murder of his .. ./ , • , , ' , wife, or not guilty was the question now before them j ^iat Pos^ve Pro°f 9r very satisfactory circumstantial evidence, was necessary to convict a prisoner of this crime • that this was a dark and mysterious transaction that involved it in doubt, yet there were many circumstances in his favor. The prisoner has told but one story—has never appeared to be alarmed—has never, so far as appears by the evidence, attempted to conceal any thing— made no attempts to escape. It was possible the deceased • . might have been murdered before the prisoner returned in might have been done in the night by one of the women in the house. In all these cases, however improbable they may be, room is afforded for doubt; .that circumstantial evidence ha’d the same operation in capital cases as those of an inferior grade.
The Jury returned a verdict of not guilty, in favor of the prisoner.